 



Exhibit No. 10(Q)
NON-QUALIFIED STOCK OPTION AGREEMENT
This Agreement (the “Agreement”) is made as of the                     day of
                                        , 19                    , between The
Progressive Corporation, an Ohio corporation (the “Company”), and <NAME> (the
“Optionee”). The Company hereby grants Optionee an option (the “Option”) to
purchase <TOTAL_SHARES> Common Shares, $1.00 par value, (the “Common Shares”) of
the Company for a per share purchase price of $                     (the “Option
Price”). The Option has been granted pursuant to The Progressive Corporation
1989 Incentive Plan (as amended and restated) (the “Plan”) and shall include and
be subject to all provisions of the Plan, which are hereby incorporated herein
by reference, and shall be subject to the following provisions of this
Agreement:
1. TERM. The Option shall become exercisable as follows:
                    Common Shares may be purchased on or after
                                        and until
                                        , at which date the right to purchase
such Common Shares shall expire.
                     Common Shares may be purchased on or after
                                         and until
                                        , at which date the right to purchase
such Common Shares shall expire.
                     Common Shares may be purchased on or after
                                         and until
                                        , at which date the right to purchase
such Common Shares shall expire.
The dates set forth above on or after which the Option, or any part thereof, may
be exercised and specified numbers of Common Shares may be purchased hereunder
are referred to herein as “Vesting Dates” and the dates set forth above as of
which such stock purchase rights expire are referred to herein as “Expiration
Dates.”
2. METHOD OF EXERCISE. Subject to Section 1 above, the Option shall be
exercisable from time to time by written notice (in form approved or furnished
by the Company) to the Committee which shall:
(a) state that the Option is thereby being exercised, the number of Common
Shares with respect to which the Option is being exercised, each person in whose
name any certificates for the Common Shares should be registered and his or her
address and social security number;
(b) be signed by the person or persons entitled to exercise the Option and, if
the Option is being exercised by anyone other than the Optionee, be accompanied
by proof satisfactory to counsel for the Company of the right of such person or
persons to exercise the Option under the Plan and all applicable laws and
regulations; and
(c) be accompanied by such representations, warranties and agreements, in form
and substance satisfactory to counsel for the Company, with respect to the
investment intent of such person or persons exercising the Option as the Company
may request.

- 1 -



--------------------------------------------------------------------------------



 



3. PAYMENT OF PRICE. Upon exercise of the Option, the Company shall deliver a
certificate or certificates for the Common Shares purchased thereunder to the
specified person or persons at the specified time upon receipt of the full
purchase price for such Common Shares: (a) by certified or bank cashier’s check,
or (b) by any other method of payment or combination thereof authorized by the
Plan.
4. TRANSFERABILITY. The Option shall not be transferable by the Optionee other
than by will or by the laws of descent and distribution. Subject to the
following sentence, during the lifetime of the Optionee, the Option shall be
exercisable (subject to any other applicable restrictions on exercise) only by
the Optionee for his or her own account. Upon the death or disability of the
Optionee, the Option shall be exercisable (subject to any other applicable
restrictions on exercise) only by the Optionee’s estate (acting through its
fiduciary) or by the Optionee’s duly authorized legal representative, during the
period and to the extent authorized in the Plan.
5. TERMINATION OF EMPLOYMENT. If the employment of the Optionee by the Company
(or any of its Subsidiaries or Affiliates) terminates:
(a) due to involuntary termination without cause or due to retirement (with the
employer’s approval, but subject to Section 5(e) below), the Option may be
exercised to the extent exercisable at the date of such termination, during the
lesser of (i) two months after such date, or (ii) the balance of the Option’s
term;
(b) due to death or disability, the provisions of Section 5(b)(6) or 5(b)(7) of
the Plan, as applicable, shall apply;
(c) due to resignation by the Optionee (other than by reason of a Qualified
Retirement, as provided at Section 5(e) below), the Optionee may exercise the
Option, to the extent of the lesser of (A) the number of Common Shares as to
which the Option is exercisable on the date the Optionee ceases to be an
employee or (B) the number of Common Shares as to which the Option was
exercisable ninety days prior to such date, reduced by any Common Shares
acquired by exercise of the Option within such ninety day period, at any time
within two (2) months after the date that the Optionee ceases to be an employee
(but in no event after expiration of the original term of the Option) and the
Option shall not be or become exercisable as to any additional Common Shares
after the date that the Optionee ceases to be an employee;
(d) due to termination for cause, the Option and all rights to purchase Common
Shares thereunder shall immediately terminate; and
(e) due to a Qualified Retirement (as defined below), the following provisions
shall apply (subject in all cases to Section 5(e)(v) hereof):
(i) if and to the extent that any Option Installment (as defined below) has
vested and is exercisable as of the Qualified Retirement Date (as defined
below), such Option Installment shall not terminate upon the retirement of the
Optionee, but may be exercised by the Optionee, in whole or in part, at any time
between the Qualified Retirement Date and the Expiration Date applicable
thereto;
(ii) subject to Section 5(e)(iii) hereof, if and to the extent that any Option
Installment is not vested and exercisable as of the Qualified Retirement Date,
such Option Installment (A) shall remain in effect with respect to fifty percent

- 2 -



--------------------------------------------------------------------------------



 



(50%) of the Common Shares covered thereby and, as to such Common Shares, shall
vest and become exercisable on the Vesting Date applicable thereto and may be
exercised by the Optionee, in whole or in part, at any time between the Vesting
Date and Expiration Date applicable thereto, and (B) shall terminate, effective
as of the Qualified Retirement Date, with respect to the remaining fifty percent
(50%) of the Common Shares covered by such Option Installment;
(iii) notwithstanding Section 5(e)(ii) above, if and to the extent that any
Option Installment is not vested and exercisable as of the Qualified Retirement
Date, but has a Vesting Date which is no later than four (4) months after the
Qualified Retirement Date, then, notwithstanding the Optionee’s retirement, the
Option Installment which is scheduled to vest on such Vesting Date shall remain
in effect, shall vest on such Vesting Date and may be exercised by the Optionee,
in whole or in part, at any time between such Vesting Date and the applicable
Expiration Date;
(iv) if the Optionee dies after the date of his or her retirement and has not
exercised the Option, in whole or in part, prior to his or her death, the
Optionee’s estate shall have the right to exercise the Option as to (A) all
Common Shares, if any, as to which the Option has vested and is exercisable as
of the date of the Optionee’s death, plus (B) the additional Common Shares, if
any, as to which the Option would have become exercisable within one (1) year
from the date of the Optionee’s death pursuant to Sections 5 (e)(ii) and/or
(iii) hereof, as applicable, but for the death of the Optionee, at any time
during the one (1) year period beginning on the date of the Optionee’s death (or
such other period as the Committee may specify), and the balance of the Option
shall terminate as of the date of the Optionee’s death;
(v) if the Committee determines that the Optionee is or has engaged in any
Disqualifying Activity (as defined below), then (1) to the extent that the
Option has vested and is exercisable as of the Disqualification Date (as defined
below), the Optionee shall have the right to exercise the Option during the
lesser of two months from the Disqualification Date or the balance of the
Option’s term and (2) to the extent that the Option is not vested and
exercisable as of the Disqualification Date, the Option shall terminate as of
such date. Any determination by the Committee, which may act upon the
recommendation of the Chief Executive Officer or other senior officer of the
Company, that the Optionee is or has engaged in any Disqualifying Activity, and
as to the Disqualification Date, shall be final and conclusive.
(vi) As used in this Section 5(e), the following terms are defined as follows:
(A) QUALIFIED RETIREMENT — any termination of the Optionee’s employment with the
Company or its Subsidiaries for any reason (other than death, Disability or an
involuntary termination for Cause) if, at or immediately prior to the date of
such termination, the Optionee satisfies both of the following conditions:
(1) the Optionee shall be 55 years of age or older; and

- 3 -



--------------------------------------------------------------------------------



 



(2) the sum of the Optionee’s age and completed years of service as an employee
of the Company or its Subsidiaries (disregarding fractions, in both cases) shall
total 70 or more.
(B) QUALIFIED RETIREMENT DATE — the date as of which the Optionee’s employment
with the Company or its Subsidiaries shall terminate pursuant to a Qualified
Retirement.
(C) DISQUALIFYING ACTIVITY — means and includes each of the following acts or
activities:
(1) directly or indirectly serving as a principal, shareholder, partner,
director, officer, employee or agent of, or as a consultant, advisor or in any
other capacity to, any business or entity which competes with the Company or its
Subsidiaries in any business or activity then conducted by the Company or its
Subsidiaries to an extent deemed material by the Committee; or
(2) any disclosure by the Optionee, or any use by the Optionee for his or her
own benefit or for the benefit of any other person or entity (other than the
Company or its Subsidiaries), of any confidential information or trade secret of
the Company or its Subsidiaries to an extent deemed material by the Committee;
or
(3) any material violation of any of the provisions of the Company’s Code of
Conduct or any agreement between the Optionee and the Company; or
(4) making any other disclosure or taking any other action which is determined
by the Committee to be materially detrimental to the business, prospects or
reputation of the Company or its Subsidiaries.
The ownership of less than 2% of the outstanding voting shares of a publicly
traded corporation which competes with the Company or its Subsidiaries shall not
constitute a Disqualifying Activity.
(D) DISQUALIFICATION DATE — the date of any determination by the Committee that
the Optionee is or has engaged in any Disqualifying Activity.
(E) OPTION INSTALLMENT — if the Option consists of multiple awards, each with a
separate Vesting Date and Expiration Date, any one of such awards.
6. RESTRICTIONS ON EXERCISE. The Option is subject to all restrictions set forth
in this Agreement or in the Plan. As a condition to any exercise of the Option,
the Company may require the Optionee or his successor to make any representation
and warranty to comply with any applicable law or regulation or to confirm any
factual matters requested by counsel for the Company.
7. TAXES. The Optionee hereby agrees that he or she shall pay to the Company, in
cash, any federal, state and local taxes of any kind required by law to be
withheld with respect to the Option granted to him or her hereunder or the
exercise thereof. If the Optionee does not make such payment to the Company, the
Company shall have the right to deduct from any payment of any kind otherwise
due to the Optionee from the Company (or from

- 4 -



--------------------------------------------------------------------------------



 



any Subsidiary or Affiliate of the Company), any federal, state and local taxes
of any kind required by law to be withheld with respect to the Option, the
exercise thereof or the Common Shares to be purchased by the Optionee under this
Agreement. The Option shall not be treated as an incentive stock option under
Section 422 or any successor Section thereto of the Internal Revenue Code of
1986, as amended.
8. DEFINITIONS. Unless otherwise defined in this Agreement, capitalized terms
will have the same meanings given them in the Plan.

          THE PROGRESSIVE CORPORATION
 
        DATE OF GRANT:                     , 19                    
 
       
BY:
       
 
 
 
   
 
       
TITLE:
       
 
 
 
   

- 5 -



--------------------------------------------------------------------------------



 



ACCEPTANCE OF AGREEMENT
The Optionee hereby: (a) acknowledges receiving a copy of the Plan Description
dated                                          (the “Plan Description”) relating
to the Plan, and represents that he or she is familiar with all of the material
provisions of the Plan, as set forth in the Plan Description; (b) accepts this
Agreement and the Option granted to him or her under this Agreement subject to
all provisions of the Plan and this Agreement; and (c) agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
relating to the Plan, this Agreement or the Option granted hereunder.
Optionee:
                                                                                
Date:                                                             ,
19                    

- 6 -